Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00362-CV

                                       Rudy MENDEZ,
                                          Appellant

                                               v.

BEXAR COUNTY, City of San Antonio, San Antonio Independent School District, City of San
                           Antonio Code Compliance,
                                   Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014TA102976
                         Honorable Antonia Arteaga, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, this appeal is appeal is DISMISSED
FOR WANT OF PROSECUTION. No costs of appeal are taxed against appellant because he
qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED October 17, 2018.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice